                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIVEPERSON, INC.,                                  Case No. 17-cv-01268-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE CERTAIN MOTIONS IN
                                                 v.                                         LIMINE AND DISPUTED JURY
                                   9
                                                                                            INSTRUCTIONS
                                  10     [24]7.AI, INC.,
                                                                                            Re: ECF No. 571, 572, 574, 608
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Following are the Court’s rulings on certain motions in limine and disputed jury

                                  14   instructions that were discussed, but not ruled upon, at the September 13, 2019, pretrial

                                  15   conference:

                                  16           LivePerson’s Motion in Limine No. 1 to Exclude Argument, Evidence, or Testimony that

                                  17   LivePerson Rules Present in [24]7’s System are Deactivated. This motion is granted. The Court

                                  18   finds that [24]7 failed to disclose its contention that it deactivated LivePerson’s rules even though

                                  19   it was under an obligation to do so. At minimum, [24]7 should have made this disclosure in its

                                  20   Supplemental Responses to LivePerson’s Questions Regarding Use of the Alleged Trade Secrets.

                                  21   See ECF No. 567-6. [24]7 suggests that it met any obligation of disclosure because it already

                                  22   disclosed that it ceased using, or migrated away from, LivePerson’s rules. See, e.g., ECF No. 586

                                  23   at 6-7 (arguing that [24]7’s discovery responses “support [24]7, showing that [24]7 disclosed that

                                  24   use of LivePerson rules was temporary and that [24]7 ceased using LivePerson’s rules”). This

                                  25   argument is not persuasive. The act of removing rules one’s from software is different from

                                  26   deactivating those rules: a deactivated rule may still be present in the software. Thus, by

                                  27   disclosing that [24]7 ceased using LivePerson’s rules, [24]7 did not disclose that it had deactivated

                                  28   them.
                                   1          [24]7’s Motion In Limine No. 3 To Exclude Arguments Relating to [24]7’s Use of Alleged

                                   2   Trade Secrets Beyond the Chat Implementations at Specific Customers to Which the Alleged

                                   3   Trade Secrets Relate. This motion is denied. The extent to which [24]7’s alleged

                                   4   misappropriation of LivePerson’s trade secrets enabled [24]7 to build its chat platform, if any, is

                                   5   an issue for the jury to decide. Motions in limine are not an appropriate means to resolve factual

                                   6   disputes or weigh evidence. Sec. & Exch. Comm'n v. Sabrdaran, No. 14-CV-04825-JSC, 2016

                                   7   WL 7826653, at *2 (N.D. Cal. Oct. 20, 2016).

                                   8          [24]7’s Motion in Limine No. 4 to Exclude Evidence and Arguments Relating to [24]7 Not

                                   9   Using a Clean Room. This motion is denied. Under Rule 401’s broad standard of relevance for

                                  10   admissibility purposes, e.g., United States v. Miranda-Uriarte, 649 F.2d 1345, 1353 (9th Cir.

                                  11   1981), evidence that [24]7 did not use a clean room is relevant because there will be testimony that

                                  12   such lack of use was not commercially reasonable, and the absence of a clean room made
Northern District of California
 United States District Court




                                  13   misappropriation of trade secrets more likely. “Relevance is not a strict test.” United States Equal

                                  14   Employment Opportunity Comm'n v. Placer ARC, 147 F. Supp. 3d 1053, 1062 (E.D. Cal. 2015).

                                  15   The Court also finds no unfair prejudice to [24]7. See Fed. R. Evid. 403.

                                  16          Special Jury Instruction No. 1. The Court will include LivePerson’s suggested phrase,

                                  17   “where the components of the combination are publicly known.” The Court will not include, for

                                  18   now, either LivePerson’s suggested sentence, “Another example is where one knowingly uses

                                  19   access provided for one purpose to accomplish a different purpose,” or [24]7’s suggested sentence,

                                  20   “Another example is where one knowingly exceeds the scope of authorized access by

                                  21   misrepresenting the nature of its use to the party providing the information.” Either party may

                                  22   request that its suggested sentence, or an alternative version, be given at the end of the trial. Such

                                  23   request should be made sufficiently far in advance that each side can support its position with

                                  24   written authority.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                         2
                                   1         Punitive Damages. The Court will not include either party’s suggested language.

                                   2         IT IS SO ORDERED.

                                   3   Dated: September 15, 2019
                                                                                    _______ ______________________________
                                   4
                                                                                                  JON S. TIGAR
                                   5                                                        United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
